DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests acquiring two-dimensional position information and imaging direction of each of a pair of image capturing devices, based on determined positions of detected light in captured images and stored two-dimensional position information of the light, where the two-dimensional position information and imaging direction are used to acquire three-dimensional information of a position information acquisition target, as variously claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-6, and 8-9 (now renumbered for issue as 1, 2-5, and 6-7, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)







A. Johns
21 January 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665